DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites “A use of a transfer interface” without setting forth any positively recited steps in a process that includes the transfer interface.  Claim 29 simply recites the structural features of the transfer interface in the body of the claim. Therefore, the claim is rejected as a “use” claim that is unclear.  See MPEP 2173.05(q). 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-18, 21, 22, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivier (US 2010/0158759).  Olivier teaches a device for transferring material. The device is best shown in Figures 1-9 and described in Paragraphs 0011-0090.
Regarding claims 15, 28, and 29 – Olivier teaches a system for transferring material that includes a disposable container (container 8) having at least one port (coupling 4) and a transfer interface (transfer device 1) connectable to the at least one port (coupling 4).  The transfer interface is comprised of a plurality of extendable transfer elements (3) for extracting samples from the container (8) with each transfer element (3) having a corresponding biasing element (tubular portion 52 of the septum 32) for retracting the transfer element (3). The Examiner notes Olivier teaches that the tubular portion (52) that forms a bellows that acts as a biasing element for retracting the transfer element. Olivier further discloses the steps of providing the transfer interface and container, connecting the transfer mechanism to the container, and then obtaining material from the container in describing how to use the transfer mechanism. See Figures 5 and 7, and also Paragraphs 0080-0090, especially Figure 7 and Paragraph 0083.
Regarding claim 16 – Olivier teaches a driving unit (33) comprised of a tubular body (60), a flexible arm (61), and a driving key (62).  The driving key (62) and arm (61) element form locking means adapted to cooperate with the edge (26) portion of rib (15).  See Figures 5 and 7 and Paragraphs 0073-0079.
Regarding claim 17 – Figures 3-7 of Olivier show a plurality of septum elements (32) for each of the transfer elements (3) positioned such that a portion (point 42 with opening 43) of the transfer element (3) extends beyond the septum disc portion (50) when fully extended and retreats behind the septum disc portion (50) when retracted.  See also Paragraphs 0065-0069 and 0080-0090. 
Regarding claim 18 – Olivier discloses a plate with openings (7) located between the septum bottoms (septum disc 50) and the container (8) when the interface (1) is connected to the port (4) in Figure 2 and Paragraphs 0049.
Regarding claim 21 – Figures 3, 5 and 6 of Olivier show a crescent shaped grip (key 62) for each transfer element that protrude from opposing sides of the transfer device (1).
Regarding claim 22 – The Examiner considers the driving unit (33) to be a switch which may be activated to cause the transfer element (3) to extend and retract. 
Regarding claim 25 – Figure 3 of Olivier teaches a plurality of connected tubes (30) extending away from the transfer device (1). See also Paragraphs 0063-0064. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2010/0158759) in view of Konishi et al. (US 2016/0355774). Olivier as disclosed above in Paragraphs 8-15 teaches every element of claims 19 and 20 except for the additional port having a pH sensor. Konishi teaches a cell culturing system. The portion of the system most relevant to the instant claims is system is best shown in Figures 2-5 and 7-9; and also Paragraphs 0051 and 0071. In Paragraphs 0041 and 0071, Olivier teaches that the culture tank (15/42) includes a lid (15c/42c) with a transfer member for adding and removing material and also an additional port for a pH sensor (58). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to add the additional port and pH sensor from Konishi with the system of Olivier. One of ordinary skill in the art at the time would add the sensor port and pH sensor in order to measure the pH of the material in the container as taught by Konishi. 

Claims 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2010/0158759) in view of Thran et al. (US 4,281,066). Olivier as disclosed above in Paragraphs 8-15 teach every element of claims 23 and 24 except for the bayonet connection. Thran teaches a portable apparatus for collecting and storing microbial samples in containers.  The portions of the device most relevant to the instant claims are shown in Figures 1, 2, 6 and 7; and described in columns 4-7.  The device includes a collection container(30) that is attached to a cover (31) having a plurality of transfer members.  See Figure 7.  Thran teaches a bayonet connection between the cover (31) and container (30) to insure the cover remains on the container. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the bayonet connection from Thran with the system of Olivier. Olivier teaches a screw connection between the transfer device and port in Paragraph 0050. One of ordinary skill in the art at the time would use a bayonet connection to provide a quick push, twist and lock connection as taught by Thran in column 6, lines 15-25.

Claims 26 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Olivier (US 2010/0158759) in view of Spiegel et al. (US 20180021791). Olivier as disclosed above in Paragraphs 8-15 teach every element of claims 26 and 27 except for the housing. Spiegel teaches a fluid handling system.  The portion of the system most relevant to the instant claims is shown in Figures 1-4 and described in Paragraphs 0007-0026 and 0037-0055.  The system includes a housing for storing containers (collection devices 54) as well as devices for controlling flow to and from the containers. The container (54) are held on a scale or other element in the container.  See Paragraphs 0052-0054. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the housing and fluid handling system from Spiegel from Thran with the system of Olivier. One of ordinary skill in the art at the time would add the housing and fluid handling system in order to store the containers before adding and removing material from them as taught by Spiegel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 16, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798